DETAILED ACTION
This action is in response to applicant's amendment filed 02/12/21.
The examiner acknowledges the amendments to the claims.
Claims 2-3, 5-14, 16-17, 19-20 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-3, 5-14, 16-17, 19-20 have been considered but are moot in view of the new grounds of rejection set forth below.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17, 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 17, lines 5-6 recite “braids forming the first disk, the second disk and the waist are gathered”.  While the first disk and the second disk are disclosed in the present invention as being formed from braids (see paragraph [0039]; “tightly woven wire material”), there is no support in the present specification for the waist being formed from braids.  The specification only mentions the waist being formed of “non-woven material” (see paragraphs [0008]-[0009]), rather than woven or braided material.  
Claim 19 recites “said first disk, said second disk and said waist comprise a memory metal”, and Claim 20 further recites “wherein said memory metal is Nitinol”.  the waist comprising memory material, wherein said memory metal is Nitinol.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 5-7, 10, 12, 16-17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amplatz et al., hereinafter “Amplatz” (U.S. Pat No. 6,468,303).
Regarding claim 2, Amplatz discloses a septal defect occluder 10 (see Figures 1-3) optimized for use in occluding defects of a septum (see col. 10, lines 61-67; 10 can be enclosed by occluding member 40) comprising:
12 and a second disk 14 joined by a waist portion 16, said waist portion having a width that is smaller than a width of the first disk and the second disk;
a hub 24 joining ends of wires of the braiding (see col. 5, lines 20-25 and col. 10, lines 15-30);
wherein said hub 24 is off-center of said waist portion 16 such that braids of said at least one of said first and second disks radiating in a first direction (to the right side of 24 in Figure 1) extend further from said hub than braids radiating in a second direction (to the left side of 24 in Figure 1) opposite said first direction.
	Regarding claim 5, Amplatz discloses the hub 24 is defined by an extension located on said first disk 12 (see col. 10, lines 15-30).
	Regarding claims 6 and 10, Amplatz discloses the first disk 12 is distal of the second disk 14 (depending on the perspective, 12 is farther away from a viewer).
Regarding claim 7, Amplatz discloses the extension includes a channel (threaded bore 26 formed in the clamp; see col. 10, lines 15-30) extending through the extension.  
Regarding claims 12 and 16, Amplatz discloses a method of delivering a septal defect occluder 10 (see Figures 1-3; col. 3, lines 15-18 and col. 10, lines 61-67; the device in Amplatz may obstruct to a degree by reducing shunting between left and right chambers of the heart, wherein device 10 can be enclosed by occluding member 40) comprising:
inserting a delivery catheter containing a septal occluder 10 through the septal defect (see Figures 1 and 11 and col. 3, lines 15-18 and col. 9, lines 1-6) releasably attached to a hub 24 in which wire ends of a braiding are gathered (see col. 9, lines 13-12 and a second disk 14 of said septal occluder, said first disk and said second disk joined together by a waist 16, and said hub 24 is off-center of said waist 16 (see Figures 1-3);
expanding said first disk 12 from a distal end of the catheter on a distal side of the septum (the disk self-expands from a collapsed position within the catheter, in one chamber of the heart; see abstract, col. 2, line 8, col. 3, lines 15-18, col. 7, lines 45-61, col. 9, lines 23-50);
expanding said second disk 14 from the distal end of the catheter on a proximal side of the septum (the disk self-expands from a collapsed position within the catheter, in the opposite chamber of the heart; Id.);
releasing said occluder from said delivery catheter by detaching from the catheter said hub (see col. 9, lines 13-17 and col. 10, lines 21-23) such that braids of said at least one of said first and second disks radiating in a first direction (to the right side of 24 in Figure 1) extend further from said hub than braids radiating in a second direction (to the left side of 24 in Figure 1) opposite said first direction,
wherein releasing the hub 24 comprises unthreading a snare wire (metal shaft with threaded end; see col. 9, lines 7-17) that is threaded through an opening through the hub (see col. 9, lines 13-17 and col. 10, lines 21-23).
	Regarding claim 17, Amplatz discloses a septal defect occluder 10 (see Figures 1-3) comprising: 
a first disk 12 (Id.);
a second disk 14; and,
a waist 16 connecting the first disk and the second disk;
24 in which ends of braids forming the first disk, the second disk and the waist are gathered (see col. 5, lines 20-25 and col. 10, lines 15-30);
wherein the hub 24 is positioned to one of said first and second disks at a location that is laterally spaced apart from a geometric center of said waist 16 (see Figures 1-3).
	Regarding claims 19-20, Amplatz discloses said first disk, said second disk, and said waist comprise a memory metal, wherein said memory metal is Nitinol (see col. 6, lines 20-35)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Amplatz (U.S. Pat No. 6,468,303) in view of Freudenthal (U.S. Pub. No. 2006/0224183).
	Regarding claim 3, Amplatz discloses the claimed device, as discussed above, except for the braids of the at least one of said first and second disks radiating in the first direction are less dense than the braids radiating in the second direction.
	In the same field of art, namely occluder devices, Freudenthal teaches braids (see paragraph [0017]) of first and second disks radiating in a first direction are less dense than braids radiating in a second direction (see paragraphs [0022], [0024], [0073] 20, 30 is less than the greater concentration of material in areas 23, 33).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the difference in density in first and second directions as claimed, as taught by Freudenthal, to Amplatz in order to adjust and change the stability of the occluder in a targeted manner to a specific application such that the more dense areas have a firmer hold and the less dense areas have greater flexibility and bendability (see Freudenthal; paragraph [0022]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Amplatz (U.S. Pat No. 6,468,303) in view of Amplatz et al., hereinafter “Amplatz ‘738”
(U.S. Pat No. 5,944,738).
Regarding claim 8, Amplatz discloses the claimed device, as discussed above, except for the first disk being larger than the second disk.
In the same field of art, namely septal occluders, Amplatz ‘738 teaches a first disk may be larger than a second disk (see col. 10, lines 49-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Amplatz to have the first disk be larger than the second disk, as taught by Amplatz ‘738, in order to adjust to differently sized openings in the septal wall (Id.). 

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Amplatz (U.S. Pat No. 6,468,303) in view of Neuss (U.S. Pub. No. 2011/0054519).

	In the same field of art, namely occluders, Neuss teaches first and second disks 5, 6 (see Figure 5) wherein they be ovoid in shape (see paragraphs [0048] and [0062])
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second disks of Amplatz to have an ovoid shape, as taught by Neuss, in order to conform to defects with an oval cross-section (see Neuss; paragraph [0028]) and in order to protect the adjacent structure (see Neuss; paragraph [0062]). 
	Regarding claim 11, Amplatz discloses the claimed device, as discussed above, except for at least one of the first disk and the second disk includes a radiopaque marker.
	Neuss further teaches in paragraph [0151] having radiopaque markers on disk 5.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a radiopaque marker to at least one of the first disk and the second disk of Amplatz, as taught by Neuss, in order to simplify disk positioning with X-ray control (Id.). 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Amplatz (U.S. Pat No. 6,468,303) in view of Kassab et al., hereinafter “Kassab” (U.S. Pub. No. 2009/0312789).
Regarding claims 13-14, Amplatz discloses the claimed invention, as discussed above, except for providing a squeezing force between the first disk and a second disk 
	In the same field of art, namely occluders, Kassab teaches providing a squeezing force between a first disk and a second disk 770, 771 (see paragraph [0059]), wherein providing the squeezing force between the first disk and the second disk comprises providing a magnetic force between the first disk and the second disk (Id.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a squeezing magnetic force between the first and second disks of Amplatz, as taught by Kassab, in order to provide a sufficiently strong force to secure the disks on either side of the septum (Id.). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-3, 5-14, 16-17, 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-16 of U.S. Patent No. 10,064,612 in view of Amplatz (U.S. Pat No. 6,468,303).  

Amplatz, in the same field of art of septal occluders, teaches a braiding (see Figures 1-3; col. 5, lines 13-35) that form disks 12, 14 and a hub 24 defined by an extension joining ends of wires of the braiding (see col. 5, lines 20-25 and col. 10, lines 15-30) wherein the hub is off-center or laterally spaced apart from a geometric center of a waist 16 (see Figures 1-3).  Amplatz further teaches the method steps, as discussed above, of inserting a delivery catheter containing the septal occluder through the septal defect (see Figures 1 and 11 and col. 3, lines 15-18 and col. 9, lines 1-6) releasably attached to the hub 24 (see col. 9, lines 13-17 and col. 10, lines 21-23), and expanding a first disk 12 from a distal end of the catheter on a distal side of the septum (the disk 14 from the distal end of the catheter on a proximal side of the septum (the disk self-expands from a collapsed positioned within the catheter, in the opposite chamber of the heart; Id.) and releasing the occluder by detaching the hub from the catheter (see col. 9, lines 13-17 and col. 10, lines 21-23), and releasing the hub comprises unthreading a snare wire (metal shaft with threaded end; see col. 9, lines 7-17) that is threaded through an opening through the hub (see col. 9, lines 13-17 and col. 10, lines 21-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patent claims to have the braiding, and the hub, and the method steps as claimed, as taught by Amplatz, in order to provide a stable and occlusive material (see col. 5, lines 36-56 of Amplatz) which can be clamped by a hub that advantageously can be engaged by a delivery device for repositioning (see col. 9, lines 18-35 of Amplatz).  Therefore the application claims are not patentably distinct from the patent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIANE D YABUT/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        02/27/2021